ANDERSON, J.
The oral charge of the court did not require the jury to absolutely reconcile the testimony which was in hopeless conflict, but instructed them that *111if they could not reconcile it, it. was for them to say which they would believe. And we must consider the whole sentence from which the excepted part is taken before putting the trial court in error, if said sentence as a whole states the law correctly. — Brown v. State, 38 So. Rep. 268. The correctness of this charge is not questioned in the cases of Sherrill v. State, 138 Ala. 3, and Clare v. State, 111 Ala. 50, as the charges in those cases were not the same as the oral charge in the case at bar.
There was-an exception to a part of the oral charge in reference to confessions, ‘and the record shows that, in instructing the jury as to the weight to be given confessions, the judge among other things said: “But when confessions are deliberately and precisely identified they are among the most satisfactody and effectual proofs of guilt.” The learned judge doubtless intended to use the word made after deliberately, or used it and it was inadvertently omitted from the bill of exceptions, but-its omission renders the charge bad and this court, is confined to the record. The oral charge on this subject would have clearly stated the law, had it included this word. — McAdory v. State, 62 Ala. 154. In order, however, for confessions to be among the most satisfactory and effectual proofs of guilt, it is not sufficient that they are deliberately and precisely identified. They must have been deliberately made and precisely identified. They may be deliberately- and precisely identified and yet not deliberately made. In order, however, that declarations of an accused, though deliberately made and precisely identified, should be among the most satisfactory and effectual proofs of guilt, the said declaration must have been a confession, as contradistinguished from mere inculpatory admissions. It is true that the admissibility of confessions and inculpatory admissions are' determinable under the same principles. — Wilson v. State, 84 Ala. 426; yet, there is a very broad distinction between the weight and effect to be given a previous admission of guilt and one that might be damaging as evidence against an accused, but which does not rise to the dignity of a confession.
*112“A confession is a voluntary admission or declaration by a person of his agency or participation in a crime.”— 6 Am. & Eng. Ency. Law, 521; People v. Parton, 49 Cal. 638. We cannot take what was said by the defendant as a confession in the sense that it should be regarded by the jury as “Among the most satisfactory and effectual proofs of guilt:” “If Uncle Mark had treated you like he has treated us, you would have wanted to kill him too,” was an inculpatory admission, but was far from being a confession that he had killed him. The charge, therefore, but for the omission of the word hereofore mentioned, while a correct exposition of the law, was abstract, because the defendant had made no confession.
“It is not reversible error for the court to refuse an abstract charge, nor will the giving of an abstract charge which asserts a correct legal proposition, operate a reversal, unless it appears that on account of the circumstances of the case and the character of the charge given it was calculated to prejudice the party excepting.”— Dennis v. State, 112 Ala. 64.
We are not prepared to say, in the case at bar, that this charge Avas not prejudicial to the defendant. The jury may have inferred 'that what was said by the defendant was a confession oxx his paid, and may have applied, in the consideration thereof, the rule laid down by the court.
In Covington v. State, 79 Ala. 691, the court said: “We think it is not improbable that the leaimed judge may have been misreported as to the language used in tlxe charge, but we are bound to take it as we find it in the record; and so taking it, it is amenable to two objections. The first is, that it deals xvith mere admissions of inculpatory facts as if they were confessions of guilt. There is a broad distinction between the txvo. When a person only admits certain facts from which the the jury may or may not infer guilt, there is no confession. We may use the word confessions for admissions, but to sum up mere inculpatory admissions and denominate them a confession, impiles that they amount to a confession of guilt. The judge (as he is represented) did not classify this evidence properly. It is no.t direct, or as he terms it *113positive evidence of guilt, but it belongs to circumstantial evidence, the admitted facts being circumstances proved by the prisoner’s admissions, instead of being proved by some witness who was present 'when these facts transpired. If the same facts had been testified to by a witness who saw them transpire, that would have been circumstantial evidence, because no witness saw this mam participating in the burglary. He was not seen at the broken house or on the premises, and he does not admit that he was ever at the chicken-house, or saw the house, or knew there was such a house, or knew a burglary had been committed. He admitted facts which were very powerful evidence against him of complicity in the burglary, but all the facts he admitted could have existed consistently with his perfect innocence of the crime of burglary.” — See note on page 522, Am. & Eng. Ency. Law, (2nd ed.)
Charges 7 and 8 were properly refused as they have been repeatedly condemned by this Court. — Walker v. State, 139 Ala. 56; Amos v. State, 123 Ala. 50; Rodgers v. State, 117 Ala. 9; Thompson v. State, 131 Ala. 18; Goodlett v. State, 136 Ala. 39; Watkins v. State, 133 Ala. 99; Allen v. State, 134 Ala. 159; Willis v. State, 135 Ala. 429; Deal v. State, 136 Ala. 52; Smith v. State, 137 Ala. 22 ;Jarvis v. State, 138 Ala. 17. Burton v. State, 107 Ala. 108, and Brown v. State, 108 Ala. 18, were condemned in Rogers v. State, 117 Ala. 9, and were expressly overruled on this point in the case of Amos v. State, 123 Ala. 50. The case of Brown v. State, 118 Ala. 111, has been in effect overruled by numerous decisions of this Court, and is hereby expressly overruled in so far as it holds that charge 10 should have been given.
Charges 11, 12, 13, 14, 15 and 20 were properly refused. Stone v. State, 105 Ala. 60; Liner v. State, 124 Ala. 1; Nicholson v. State, 117 Ala. 32; Crawford v. State, 112 Ala. 1; 1 Mayfield’s Dig., pp. 170, 174.
Charge 16 was properly refused. The jury could have well inferred from the evidence that the pistol was at the house of the deceased when he was killed.
Charges 18 and 19 were properly refused. All inferences to be drawn from the defendant’s presence when *114the hounds were on the trail was a. question tor the jury and not the court.
The fact that the defendant was interested in the result of the case ivas a circumstance affecting his credibility as a witness and which could be considered by the jury. The third exception to the oral charge was without merit; and there was no error in giving charge No. 1, requested by the State. — Smith v. State, 118 Ala. 117.
There was no error in admitting the box in evidence. It had been identified as the box in which deceased had kept his pistol. The evidence showed that the pistol had been delivered to deceased in a box that had a picture of the pistol on the outside cover, and said box was clearly admissible to help identify the p'istol.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
McClellan, C. J., and Tyson and Deoson, JJ. concurring.